Citation Nr: 1022798	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-21 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  The propriety of the reduction from 100 percent to 40 
percent for the service-connected prostate cancer, to include 
whether an increased rating is warranted.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, and a November 2005 rating decision by the VA RO 
in St. Louis Missouri.  

In the May 2005 decision, the 100 percent rating initially 
assigned for the service-connected prostate cancer stats post 
radical prostatectomy was proposed to be decreased to 40 
percent.  Additionally, service connection for erectile 
dysfunction was granted with a 0 percent evaluation assigned, 
and entitlement to special monthly compensation based on the 
loss of use of a creative organ was established from April 6, 
2005.  

Due to the effects of Hurricane Katrina, the New Orleans RO 
temporarily closed and jurisdiction of the Veteran's claims 
file was transferred to the RO in St. Louis.  In the November 
2005 rating decision, the St. Louis RO effectuated the rating 
reduction from 100 percent to 40 percent for the service-
connected prostate cancer, effective from February 1, 2006.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows no local 
recurrence or metastasis of the Veteran's prostate cancer, 
and the predominant residuals involve voiding dysfunction.

2.  The service-connected prostate cancer status post radical 
prostatectomy is productive of voiding dysfunction in the 
form of a constant incontinence that more nearly 
approximately that of requiring the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day.  

3.  The Veteran's service-connected erectile dysfunction is 
compensated with a special monthly compensation based on the 
loss of use of a creative organ; deformity of the penis is 
not demonstrated.  


CONCLUSIONS OF LAW
 
1.  The criteria for the restoration of the veteran's 100 
percent rating for residuals of prostate cancer with erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 4.3, 4.7, 
4.115a, 4.115b, Diagnostic Code 7528 (2009).

2.  The criteria for the assignment of a 60 percent rating, 
but no higher, have been met since the effective date of the 
reduction, for the service-connected residuals of prostate 
cancer.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.115b, Diagnostic Code 7528 (2009).

3.  The criteria for the assignment of an initial compensable 
rating (in addition to the SMC currently assigned) for the 
service-connected erectile dysfunction have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic 
Code 7599-7522 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  
Accordingly, VA had no further duty to notify after the 
Veteran disagreed with the initial rating that was assigned 
to erectile dysfunction, as service connection had already 
been granted.

In a May 2005 rating decision, the RO proposed a reduction in 
the Veteran's 100 percent rating assigned for active prostate 
cancer, and granted service connection for erectile 
dysfunction with a noncompensable rating, but also granted 
SMC based on loss of use of a creative organ.  

Before an evaluation for a service-connected disability may 
be reduced or discontinued, the procedural requirements of 38 
C.F.R. § 3.105(e) must be satisfied. Specifically, 38 C.F.R. 
§ 3.105(e) provides that a rating proposing the reduction or 
discontinuance must be prepared, setting forth all material 
facts and reasons for the action.  Additionally, the RO must 
advise the veteran of the proposed rating reduction or 
discontinuance and afford 60 days in which to present 
additional evidence showing that compensation should be 
continued at the present evaluation level.  Id.  If such 
additional evidence is not received within the 60-day period, 
the RO is to take final rating action and the award is to be 
reduced or discontinued as set forth in the proposal.  

Here, the RO proposed the rating reduction in question in a 
May 2005 rating action.  The Veteran was sent a notice letter 
also dated in May 2005.  Such communication fully detailed 
the proposal to reduce his disability evaluation and apprised 
him that he had 60 days to submit additional evidence to show 
that a reduction was not appropriate.  No evidence was 
submitted in response to such notice within the 60 day 
period, and the reduction was implemented in a November 2005 
rating decision, effective February 1, 2006.  Based on the 
foregoing, the procedural requirements regarding proper 
notification of a proposed rating reduction, as outlined in 
38 C.F.R. § 3.105(e), were satisfied here.  Therefore, the 
reduction ordered in the November 2005 rating decision is not 
deemed improper on the basis of deficient notice.

Further regarding rating reductions, the law provides that, 
when a rating has continued for a long period at the same 
level (5 years or more), any rating reduction must be based 
on an examination that is as complete as the examinations 
that formed the basis for the original rating and that the 
condition not be likely to return to its previous level.  38 
C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995).  A reduction may be accomplished when the 
rating agency determines that evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, 
where a rating has been in effect for less than five years, 
the regulatory requirements under 38 C.F.R. § 3.344(a) and 
(b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  
In such cases 38 C.F.R. § 3.344 (c) states that reexamination 
disclosing improvement will warrant reduction in rating.  In 
the present case, the Veteran's 100 percent disability rating 
had been in effect for less than 5 years.  As such, the 
requirements under 38 C.F.R. § 3.344(a) and (b) do not apply 
in the instant case.

The Veteran was provided with generalized notice as to what 
was required for a higher rating to be assigned for his 
prostate cancer in the statement of the case.  He was 
provided with notice of the applicable criteria and the RO 
explained the reasons for not assigning a higher rating.  
Accordingly, a reasonable person would be expected to 
understand what was required to obtain a higher evaluation.  
The Veteran in written statements has made arguments based on 
the applicable criteria.  Although he was not provided with 
the criteria for the assignment of effective dates, the Board 
has granted an increased rating from the date that the total 
rating was reduced and, therefore, there is no prejudice to 
the Veteran.  

Regarding VA's duty to assist, VA has obtained service 
treatment records, assisted the Veteran in obtaining 
evidence, afforded the veteran a physical examination, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

II.  Rating Reduction - Prostate Cancer

The Veteran was diagnosed with prostate cancer in May 2004 
and he filed a claim for service connection for this 
condition in June 2004.  In a July 2004 rating decision, 
service connection for prostate cancer was established, with 
a disability evaluation of 100 percent assigned pursuant to 
Diagnostic Code 7528 for malignant neoplasms of the 
genitourinary system, effective from June 16, 2004, the date 
of his claim.  The 100 percent rating was assigned based on 
the fact that his condition was in a state of active 
malignancy.  Pursuant to the criteria of Diagnostic Code 
7528, the July 2004 rating decision, and the subsequent July 
2004 notice thereof, advised the Veteran that a new 
examination would be conducted at a future date to review any 
residual disability and to reassess the rating assigned.

The medical record indicates that the Veteran underwent a 
suprapubic radical prostatectomy in July 2004.  There was no 
involvement of the regional lymph nodes or metastatic 
disease.  There was no history of radiation therapy, 
chemotherapy, or hormonal manipulation.  The Veteran 
reportedly had cystoscopic repair of bladder neck obstruction 
by scar tissue in September 2004, followed by self-
catheterization twice daily until February 2005.  In a May 
2005 rating action, the RO proposed to reduce his disability 
evaluation to a 40 percent evaluation.  Such reduction was 
accomplished in a November 2005 rating decision and the 
reduction was effective February 1, 2006.  In essence, the 
Veteran received a 100 percent rating for his prostate cancer 
from June 16, 2004 to January 31, 2006, at which time his 
award was reduced.  The Veteran challenges the propriety of 
the rating reduction.

Pursuant to the rating schedule, malignant neoplasms of the 
genitourinary system are evaluated as 100 percent disabling.  
38 C.F.R. § 4.115b, Diagnostic Code 7528.  A note to this 
provision indicates that following the cessation of surgical, 
x-ray, antineoplastic chemotherapy or other therapeutic 
procedures, the rating of 100 percent will continue with a 
mandatory VA examination at the expiration of six (6) months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e) 
of this chapter.  If there has been no local reoccurrence or 
metastasis, the rating will be based on residuals of the 
disorder, to include voiding dysfunction or renal 
dysfunction, whichever is predominant.  Id.

Where reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of current compensation payments, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefore, and will be given 
60 days for the presentation of additional evidence to show 
that compensation should be continued at the present level.  
Id.  The beneficiary will also be informed that he or she 
will have an opportunity for a predetermination hearing.  38 
C.F.R. § 3.105(i).

If doubt remains after review and consideration of the 
record, then the rating in effect should be continued.  See 
38 C.F.R. § 3.344(b).  The veteran may not be required to 
prove by a preponderance of the evidence that he is entitled 
to the continuance of the rating in effect.  Rather, to 
warrant reduction in rating, it must be shown that the 
preponderance of the evidence supports the reduction itself, 
and with application of the "benefit-of-the-doubt" doctrine 
under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 
5 Vet. App. 413, 420 (1993); see also Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991).

As an initial matter, the RO complied with the procedural 
requirements of 38 C.F.R. § 3.105(e).  As previously stated, 
the Veteran was notified of the proposed reduction and was 
given an opportunity to submit additional evidence and 
testify at a hearing in support of his claim.  The reduction 
was made effective no sooner than permitted by current law 
and regulations ("the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires").  38 C.F.R. § 3.105(e).  The Veteran 
has not asserted any non-compliance with these provisions.

Having concluded that the RO correctly followed the necessary 
procedures to reduce the veteran's 100 percent disability 
rating, the Board next turns to whether, based on the medical 
evidence of record, it was proper to do so.

First, because the veteran's 100 percent disability rating 
had not been in effect for at least five years at the time of 
the reduction, the provisions of 38 C.F.R. § 3.344 (a) and 
(b) do not apply.  See 38 C.F.R. § 3.344(c).

Next, because the evidence from a VA examination in April 
2005 shows that there has been no recurrence or metastasis of 
the Veteran's prostate cancer, and there is no current 
malignant neoplasm of the genitourinary system, a reduction 
in the 100 percent evaluation is proper.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  

III.  Increased Ratings

Upon concluding that the reduction from 100 percent is 
proper, the next step is to determine the proper disability 
rating.  The Veteran asserts that the 40 percent rating 
currently assigned for the service-connected prostate cancer 
residuals is not representative of the severity of the 
voiding dysfunction.  The Veteran also maintains that the 
noncompensable rating assigned for the erectile dysfunction 
is not adequate.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.115, Diagnostic Code 7528, if there has 
been no local reoccurrence or metastasis, the disability 
rating will be based on residuals of the disorder, to include 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Id.

Voiding dysfunction is to be rated as urine leakage, 
frequency or obstructed voiding.  38 C.F.R. § 4.115a.  
According to Diagnostic Code 7528, based on the criteria for 
voiding dysfunction, continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence is rated as follows: requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day (20 percent); requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day (40 
percent); and requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day (60 percent).  38 C.F.R. § 4.115(a).

Urinary frequency is rated as follows: daytime voiding 
interval between two and three hours, or awakening to void 
two times per night (10 percent); daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night (20 percent); and daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night (40 percent).  Id.

Obstructed voiding  warrants a 30 percent evaluation if there 
is urinary retention requiring intermittent or continuous 
catheterization.  Id.  

In this case, the Veteran's voiding dysfunction is most 
predominant.  At VA examination in April 2005, it was noted 
that the Veteran had cystoscopic repair of bladder neck 
obstruction by scar tissue in September 2004, followed by 
self-catheterization twice daily until February 2005.  The 
Veteran reported that he urinated approximately every 45 
minutes during the daytime with 2-3 time nocturia.  The 
Veteran also reported intermittent urinary strain with 
occasional dysuria.  The Veteran had a history of frequent 
dribbling.  There was no hematuria.  

At the examination, the Veteran reported that the 
genitourinary condition did not interfere with employment or 
daily activities, although the Veteran had erectile 
dysfunction, and vaginal penetration was not feasible.  The 
diagnosis was status post radical suprapubic prostatectomy 
and cystoscopic bladder neck repair for adenocarcinoma of the 
prostate with residual symptoms.  

In statements to the RO, however, the Veteran reported that 
the incontinence did affect his daily life.  He explained 
that he experienced embarrassing moments involving 
uncontrolled urination during business meetings, at church or 
in the gym, causing urine stains, even with the use of 
absorbent pads.  The Veteran also explained that he continued 
to find it necessary on a monthly basis to have to insert a 
16" catheter to unblock the urinary tract due to scar tissue 
that builds up.  

Although the evidence of record does not indicate that the 
Veteran must change his absorbent materials more than 4 times 
per day, per se, the Veteran has clearly described a 
disability picture that more nearly approximates that of 
needing to change absorbent materials more then 4 times per 
day, thus warranting the assignment of a 60 percent 
disability rating for the service-connected prostate cancer 
residuals.  The examiner noted that the Veteran had frequent 
dribbling, and the Veteran explained that he urinated more 
than every hour, with constant dribbling.  In addition, and 
importantly, the Veteran explained that his disability 
required that he self-catheter monthly to unblock the urinary 
tract due to scar tissue build-up.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, 
undergoing physical therapy, and, in this case, self-
catheterization on a monthly basis.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in an of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007)

There is no reason to doubt the Veteran's credibility in this 
regard.  Resolving all doubt in the Veteran's favor, the 
criteria for the assignment of a 60 percent rating, but not 
higher, are more nearly approximated during the entire appeal 
period based on the Veteran's constant incontinence and scar 
tissue build-up requiring self-catheterization.  

The Veteran's residuals of prostate cancer include impotence, 
and such disability is not contemplated by the rating 
criteria applicable to voiding dysfunction.  In this regard, 
erectile dysfunction is not listed in the Rating Schedule; 
however, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the Veteran's 
impotence would most appropriately be rated under 38 C.F.R. § 
4.115b, Diagnostic Code 7522 (2008), which provides for a 20 
percent rating for deformity of the penis with loss of 
erectile power.  As the Veteran's disability in this case is 
manifested by impotency without visible deformity of the 
penis, a compensable rating is not warranted under that code.  
Nevertheless, in recognition of the Veteran's erectile 
dysfunction, he was awarded a special monthly compensation 
(SMC) based on loss of use of a creative organ.  Thus, the 
Veteran is indeed receiving compensation specifically for the 
erectile dysfunction.  In sum, at no point in time covered by 
this appeal, does the evidence show that the Veteran is 
entitled to a higher evaluation for his erectile dysfunction.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, there has been no showing that the service-
connected prostate cancer residuals including the erectile 
dysfunction under consideration here have caused marked 
interference with employment, have necessitated frequent 
periods of hospitalization beyond those noted above, or 
otherwise render impracticable the application of the regular 
scheduler standards.  The regular scheduler standards 
contemplate the symptomatology shown in this case as was 
discussed above.  While the Veteran has reported interference 
with employment, the assignment of a 60 percent evaluation 
contemplates commensurate industrial impairment.  Marked 
interference beyond that which is contemplated by the 
schedular ratings is not shown.  In essence, there is no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular scheduler standards.  As such, referral for 
consideration for an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 
22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to restoration of a 100 percent disability rating 
for residuals of prostate cancer with erectile dysfunction is 
denied.

Entitlement to an increased rating to 60 percent, but no 
higher, for the service-connected prostate cancer residuals 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to a compensable rating (in addition to the SMC 
currently assigned) for the service-connected erectile 
dysfunction is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


